Name: 85/89/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/79/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy;  EU finance
 Date Published: 1985-02-08

 Avis juridique important|31985D008985/89/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/79/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) Official Journal L 037 , 08/02/1985 P. 0041 - 0045+++++( 1 ) OJ NO L 44 , 15 . 2 . 1984 , P . 47 . COMMISSION DECISION OF 14 DECEMBER 1984 AMENDING COMMISSION DECISION 84/79/EEC INSTITUTING A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 85/89/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , BY DECISION 84/79/EEC ( 1 ) , THE COMMISSION INSTITUTED IN THE PREFECTURE OF EVRITANIA , GREECE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS ARTICLE 2 OF THAT DECISION STIPULATES THAT THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH ASPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED ; WHEREAS IT HAS EMERGED FROM FURTHER CONTACTS WITH THE COMPETENT NATIONAL AUTHORITIES THAT DECISION 84/79/EEC SHOULD BE REVISED AS REGARDS INDIVIDUAL OPERATIONS IN ANNEX 1 TO THE DECISION , AND IN PARTICULAR THE FINANCING ESTIMATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION 84/79/EEC IS HEREBY REPLACED BY ANNEX 1 TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 14 DECEMBER 1984 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN EVRITANIA , GREECE 1 . TITLE PILOT ACTION COVERING THE WHOLE OF THE PREFECTURE OF EVRITANIA , IN CENTRAL GREECE , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE AIMS OF THE ACTION ARE : ( A ) THE IMPLEMENTATION OF MEASURES TO IMPROVE THE CONDITIONS OF PRODUCTION ; ( B ) THE EXPLOITATION OF THE NATURAL POTENTIAL OF THE AREA , I.E . , AGRICULTURE , CRAFT INDUSTRY AND WINTER TOURISM . A FURTHER PURPOSE IS TO TEST A DEVELOPMENT PLAN IN AN ESPECIALLY MOUNTAINOUS AND ISOLATED AREA AND ENSURE COORDINATION BETWEEN COMMUNITY , NATIONAL AND REGIONAL AUTHORITIES IN CARRYING OUT OPERATIONS ; 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA THE AREA COVERED BY THE PILOT ACTION INCLUDES THE WHOLE AREA ( 1 871 KM2 ) OF THE PREFECTURE OF EVRITANIA . THIS IS A THINLY POPULATED MOUNTAINOUS REGION ( POPULATION DENSITY 14 INHABITANTS PER KM2 , THE LOWEST OF ANY PREFECTURE IN GREECE ) WITH A POPULATION WHICH IS CONTINUALLY FALLING ( 1961 : 39 700 INHABITANTS ; 1971 : 29 500 INHABITANTS ; 1981 : 26 182 INHABITANTS ) . SOME 46 % OF THE TOTAL AREA OF THE PREFECTURE IS COVERED BY FOREST AND ONLY 5 % IS CULTIVABLE LAND . THE WHOLE PREFECTURE IS AN ISOLATED AREA , WITH LITTLE IN THE WAY OF ECONOMIC ACTIVITY . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO DECEMBER 1985 , THE FOLLOWING INDIVIDUAL OPERATIONS ARE TO BE CARRIED OUT : ( A ) AGRICULTURE : - IRRIGATION OF FARMLAND IN FIVE COMMUNITIES , - IMPROVEMENT OF ROUGH GRAZING , - IMPROVEMENT OF FODDER CROPS , - LIVESTOCK FARMING , - GENETIC IMPROVEMENT OF LIFESTOCK , - IMPROVEMENT OF THE CONDITIONS OF PRODUCT MARKETING AND DISTRIBUTION ( MEAT AND EWES' MILK ) ; ( B ) INFRASTRUCTURE : - CONSTRUCTION OF A WINTER SPORTS CENTRE ( WINTER TOURISM ) ; ( C ) SMALL AND MEDIUM-SIZED UNDERTAKINGS : - INVESTMENTS ( SETTING UP A WOOD-PROCESSING CENTRE ) , - PROVISION OF COMMON SERVICES . 5 . TIMETABLE DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : THE MINISTRY FOR THE NATIONAL ECONOMY , - FOR IMPLEMENTATION : THE MINISTRY OF AGRICULTURE , THE PREFECTURAL AUTHORITIES OF EVRITANIA , THE GREEK ORGANIZATION OF SMALL AND MEDIUM-SIZED UNDERTAKINGS ( EOMMEKH ) . 7 . ESTIMATED COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) THE EXISTING INSTRUMENTS ARE THE EUROPEAN REGIONAL DEVELOPMENT FUND , THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND AND THE EUROPEAN SOCIAL FUND . NB : THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . PREPARATORY PILOT ACTION IN THE PREFECTURE OF EVRITANIA , GREECE FINANCING ESTIMATES OPERATIONS * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGETARY ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1984 ) * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGETARY ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1985 ) * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY ARTICLE 550 ( '000 ECU ) * * '000 ECU * % * '000 ECU * % * * '000 ECU * % * '000 ECU * % A . AGRICULTURE - ADVISORY SERVICES ( 8 ) * - * - * - * - * - * 17,5 ( 1 ) * 7,29 * ( 2 ) * 5,83 * ( 2 ) * 5,83 - IRRIGATION * - * - * - * - * - * 950 * 475 * 50 * - * - * - - ROUGH GRAZING ( IMPROVEMENT ) * - * - * - * - * - * 800 * 360 * ( 3 ) * - * - * - - GRASSLAND ( IMPROVEMENT ) ( 8 ) * - * - * - * - * - * 36,9 * 12,5 * ( 4 ) * 4,1 * ( 5 ) * 4,1 - LIVESTOCK FARMING * - * - * - * - * - * 240 * 60 * ( 6 ) * - * - * - - GENETIC IMPROVEMENT * - * - * - * - * - * 100 * - * - * 50 * 50 * 50 - MARKETING/DISTRIBUTION OF PRODUCE ( 8 ) * - * - * - * - * - * 270,4 * - * - * 162,24 * 60 ( 7 ) * 162,24 B . INFRASTRUCTURE WINTER SPORTS CENTRE * - * - * - * - * - * 2 432 * 972,8 * 40 * 851,2 * 35 * 851,2 C . SMALL AND MEDIUM-SIZED UNDERTAKINGS - INVESTMENTS ( WOOD-PROCESSING ) ( 8 ) * 570 * - * - * 171 * 30 * 7 727,5 * 1 545,5 * 20 * 727,75 * 10 * 898,75 - COMMON SERVICES * 100 * - * - * 70 * 70 * 114 * - * - * 45,6 * 40 * 115,6 TOTAL * 670 * - * - * 241 * - * 12 688,3 * 3 433,09 * - * 1 846,72 * - * 2 087,72 ( 1 ) 15 000 ECU/ADVISER/YEAR BY 14 MONTHS BY 1 ADVISER = 17 500 ECU . ( 2 ) IN ACCORDANCE WITH REGULATION ( EEC ) NO 2966/83 : 12 500 ECU/ADVISER/YEAR BY 14 MONTHS BY 1 ADVISER BY 50 % BORNE BY THE COMMUNITY = 7 292 ECU . THE COMMUNITY REIMBURSES 75 % OF THE TOTAL COST UNDER THE PILOT ACTION : 17 500 ECU BY 75 % = 13 125 ECU . THE DIFFERENCE BETWEEN THIS AMOUNT AND THAT PROVIDED UNDER REGULATION ( EEC ) NO 2966/83 IS CHARGED TO BUDGET ARTICLE 550 ( 5 833 ECU ) . ( 3 ) THE BENEFICIARIES CONTRIBUTE 10 % OF THE COSTS . THE COMMUNITY REIMBURSES 50 % OF THE MEMBER STATE'S EXPENDITURE ( 800 000 - ( 800 000 BY 10 % ) = 720 000 ECU ) . ( 4 ) THE BENEFICIARIES CONTRIBUTE 10 % OF THE COSTS . THE COMMUNITY REIMBURSES 50 % OF THE MEMBER STATE'S EXPENDITURE . THE CONTRIBUTION UNDER THE EXISTING INSTRUMENT ( REGULATION ( EEC ) NO 1975/82 ) APPLIES TO A MAXIMUM PUBLIC EXPENDITURE OF 250 ECU/HA FOR AN AREA OF 100 HA ( 100 HA BY 250 ECU BY 50 % = 12 500 ECU ) . ( 5 ) BUDGET ARTICLE 550 CONTRIBUTES TO PUBLIC EXPENDITURE OF MORE THAN 250 ECU/HA AND UP TO AN ESTIMATED PUBLIC COST OF 332 ECU/HA ( 332 - 250 ) BY 100 HA BY 50 % = 4 100 ECU . ( 6 ) COST BORNE UNDER THE EXISTING INSTRUMENT : 50 % OF THE MEMBER STATE'S EXPENDITURE ESTIMATED AT 50 % OF THE COST OF THE INVESTMENT . ( 7 ) THE EXACT TOTAL AMOUNT OF THE COMMUNITY CONTRIBUTION WILL BE DETERMINED IN THE LIGHT OF THE PROJECT FINANCING PLANS AND IN ACCORDANCE WITH REGULATION ( EEC ) NO 355/77 . ( 8 ) THE PAYMENTS FOR THESE OPERATIONS MAY BE COMPLETED IF NECESSARY IN 1986 .